IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

THOMAS CLINGER,                       NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-5946

PALM BEACH COUNTY FIRE
RESCUE/PGCS CLAIM
SERVICES,

      Appellee.


_____________________________/

Opinion filed June 2, 2015.

An appeal from an order of the Judge of Compensation Claims.
Timothy M. Basquill, Judge.

Date of Accident: July 24, 2013.

Kimberly A. Hill of Kimberly A. Hill, P.L., for Appellant.

Lyle C. Platt of Clarke & Platt, P.A., West Palm Beach, for Appellee.




PER CURIAM.

      AFFIRMED.

RAY, SWANSON, and MAKAR, J.J., CONCUR.